Citation Nr: 0833723	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an unspecified 
right knee condition (claimed as right knee pain).

3.  Entitlement to service connection for limited motion of 
the temporomandibular articulation (claimed as 
temporomandibular joint dysfunction(TMJ)).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

The Board notes that the veteran requested and was scheduled 
for a May 2006 Board videoconference hearing; however, he did 
not attend and provided no explanation, and the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The veteran does not have hearing loss for VA 
compensation purposes.

2.  The veteran does not have a current right knee condition.

3.  The veteran does not have limited motion of the 
temporomandibular articulation (claimed as TMJ).

4.  The veteran does not have sleep apnea.

5.  The veteran does not have sinusitis.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  An unspecified right knee condition (claimed as right 
knee pain) was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

3.  Limited motion of the temporomandibular articulation 
(claimed as TMJ) was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.

4.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.

5.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as sensorineural hearing 
loss and arthritis (including degenerative joint disease, 
i.e., osteoarthritis), are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Bilateral hearing loss

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Service medical records show multiple complaints of hearing 
loss and hazardous noise exposure; however, none of the audio 
examinations show hearing loss for VA purposes.  

The veteran's May 1996 enlistment examination showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
15
LEFT
20
15
15
25
15

A December 2001 Hearing Conservation Disposition indicated 
that although the veteran's hearing remained within normal 
limits, there was a standard threshold shift observed.  
Hearing appeared to be changing in low/mid frequencies that 
were not affected by hazardous noise exposure.  Retrocochlear 
screens performed by the audiologist in November 2001 were 
noted as negative.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
15
LEFT
20
20
15
20
15

A January 2003 audiogram showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
0
LEFT
20
10
5
20
10

At a March 2004 VA audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
15
15
10
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right and left ears.

The veteran's service medical records do not show any hearing 
loss disability in either ear as defined by 38 C.F.R. § 
3.385.  There is also no evidence of hearing loss within the 
year after service as required for a presumption of service 
connection.

After considering the medical records in this case the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for bilateral hearing loss.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Moreover, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

In summary, the veteran's medical records do not show 
evidence of a hearing loss in service or currently as that 
term is defined by 38 C.F.R. § 3.385.  Under these criteria, 
a "disability" for VA compensation benefit purposes is not 
shown to be present in this case.  In the absence of a 
current disability, as defined by governing law, the claim 
must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

B.  Unspecified right knee condition (claimed as right knee 
pain); limited motion of the temporomandibular articulation 
(claimed as TMJ); sleep apnea; and sinusitis

Service medical records show a diagnosis of a right knee 
sprain due to an injury incurred in a Jet Ski accident in 
July 2000.  Records show further complaints of periodic right 
knee pain with an increase in pain upon exertion.  In 
September 2002 and November 2003, the veteran was treated in 
service for acute left jaw pain treatable with Motrin or 
Tylenol with no subsequent diagnoses or treatment.

Also, service medical records show multiple complaints of 
trouble sleeping separately attributed to breathing 
difficulties due to allergic rhinitis, light snoring, and jaw 
pain; however, there was no diagnosis of sleep apnea while in 
service.  Medical records also show various episodes of nasal 
congestion and allergy like symptoms treated with Flonase.  
There was no diagnosis of sinusitis while in service.

At a March 2004 VA examination, the veteran's right knee 
appeared normal with out any redness, swelling, or deformity.  
It was stable in all planes and demonstrated a range of 
motion from 0 to 140 degrees without crepitus.  Repeat 
testing did not change these measurements.  Pain on prolonged 
use did not reduce his range of motion or function.  The 
examiner noted a normal examination of the right knee.  

During the examination, the veteran reported two episodes of 
left temporomandibular joint pain during the last two years.  
Each of the episodes was treated with Motrin and resolved in 
two to three days without residual symptoms.  The examiner 
noted no other significant dental problems.  It was noted 
that the veteran chewed normally and swallowed normally 
without any complications.  The diagnosis noted two isolated 
episodes of temporomandibular joint pain, without current or 
recent symptoms, and with no residual loss of jaw or mouth 
functioning.

The veteran reported daytime somnolence and snoring, which 
led to his suspicion of sleep apnea.  He has not had a sleep 
study and did not have any other symptoms of sleep apnea.  
The examiner explained that by somnolence, the veteran meant 
that it was quite easy for him to take a nap anytime during 
the day, though he did not fall asleep during tasks which 
required his attention.  After examination, the diagnosis was 
snoring, but did not meet the criteria for a diagnosis of 
sleep apnea.

At the examination the veteran complained of chronic nasal 
stuffiness without pain.  He used Flonase and/or Sudafed to 
help keep his nose open.  He denied any episode of fever with 
pain leading to the use of antibiotics.  It was noted that 
these symptoms had occurred since moving to the Coast of 
Carolina a couple of years ago.  The examination showed no 
facial pain to firm palpation.  The nasal mucosa was 
congested, but the airways were patent.  The diagnosis was 
allergic rhinitis without any history consistent with a 
diagnosis of sinusitis.  

In July 2004, the veteran's spouse submitted a statement 
indicating sleep problems due to breathing difficulties.

The Board finds that the preponderance of the evidence is 
against the claims, and that the claims must be denied.

The veteran contends that he has disabilities to include a 
right knee condition, limited motion of temporomandibular 
articulation (claimed as TMJ), sleep apnea, and sinusitis; 
however, a March 2004 VA examiner found no diagnoses of a 
right knee condition, TMJ, sleep apnea, or sinusitis.

In the absence of proof of a present disability there can be 
no valid claim.  See Brammer, supra.

To the extent that the veteran complains of right knee pain, 
pain itself is not a disability for VA purposes.  A symptom 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability. Without a pathology to which the complaints of 
right knee pain can be attributed, there is no basis to find 
a right knee disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements as well as the statement 
from his spouse in support of his claims.  As laypersons, 
without the appropriate medical training and expertise, the 
veteran and his spouse are not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the etiology of a condition.  See Espiritu v. Derwinski, 
supra.  Although the veteran's spouse may express an opinion 
that the veteran snores, she can not make a medical opinion 
that the snoring constitutes the condition of sleep apnea.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case. In the 
absence of a current disability, as defined by governing law, 
these claims must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.



II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in June 2004 and May 2006 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until May 2006.  
The timing of the specific notice required by Dingess is 
harmless in this instance because the preponderance of the 
evidence is against the veteran's claims for service 
connection, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
medical records and VA examinations have been associated with 
the claims folder.  The Board notes that the veteran 
requested and was scheduled for a May 2006 Board 
videoconference hearing; however, he did not attend.

In sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for an unspecified right 
knee condition (claimed as right knee pain) is denied.

Entitlement to service connection for limited motion of the 
temporomandibular articulation (claimed as TMJ) is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for sinusitis is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


